CASE 0:20-cv-01929-SRN-HB Doc. 78-4 Filed 12/07/20 Page 1 of 2




EXHIBIT D
               CASE 0:20-cv-01929-SRN-HB Doc. 78-4 Filed 12/07/20 Page 2 of 2


Date        Name               Hours     Rate      Amount     Narrative
                                                              Draft opposition letter to Fredin's letter asking for leave to
 11/25/2020 J. Haynes Hansen      1.60    440.00       704.00 file motion to reconsider.
                                                              Prepare opposition to Fredin's motion for leave to file
 11/25/2020 Charles C. Gokey      2.00    535.00     1,070.00 motion for reconsideration.
Total                             3.60              $1,774.00
